Citation Nr: 1612842	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a heart condition, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963, and from June 1963 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office.  These matters were remanded by the Board in March 2014. 

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In an October 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims for entitlement to service connection for hypertension and a heart condition.


CONCLUSION OF LAW

The criteria for withdrawal of substantive appeals as to the issues of entitlement to service connection for hypertension and a heart condition have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement submitted in October 2014, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to service connection for hypertension and a heart condition, both to include as secondary to service-connected diabetes mellitus, type II.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is dismissed.  

The appeal as to the issue of entitlement to service connection for a heart condition, to include as secondary to service-connected diabetes mellitus, type II, is dismissed.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


